—In an action to recover damages for personal injuries, the defendant appeals from an order of the Supreme Court, Kings County (Rappaport, J.), dated June 30, 1999, which granted the plaintiff’s motion for summary judgment on the issue of liability.
Ordered that the order is reversed, on the law, with costs, and the plaintiff’s motion is denied.
The court erred in granting the plaintiffs motion for summary judgment as there are issues of fact regarding whether he was comparatively negligent (see, Vehicle and Traffic Law § 1234 [a]; Frias v Fanning, 119 AD2d 796). O’Brien, J. P., Altman, Friedmann, McGinity and Smith, JJ., concur.